Case 1:20-cr-10128-MLW Document 48 Filed 08/10/20 Page 1 of 1

AO 455 (Rev. 01/09) Waiver of an Indictment

 

 

UNITED STATES DISTRICT COURT
for the

District of Massachusetts

 

United States of America )
Vv. ) Case No. 20-cr-10128-MLW
)
KEENAM PARK ;
Defendant
WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: QO O7 2OLO Keevewas Aa,

 

 

 

Printed name of defendant's attorney
\% Judge's signature aS

Honorable Mark L. Wolf, U.S. District Court Judge
Judge's printed name and title

—frous* 10, Cr
